Citation Nr: 1452127	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-36 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a rash, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  Here, in June 2014, the Veteran withdrew her request for a hearing in writing, and the Board will therefore proceed to adjudicate her appeal.  Id.

The Board also notes that the Veteran submitted additional medical records and lay statements, accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  Adjudication of the Veteran's claim may therefore continue.  See 38 C.F.R. § 20.1304. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDINGS OF FACT

1.  The Veteran's rash was incurred in service.

2.  The Veteran has not been diagnosed with narcolepsy.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a rash, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

2.  The criteria for service connection for narcolepsy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rash

As summarized in her May 2009 and June 2014 statements to the Board, the Veteran reported that she first experienced a rash on her fingers in June 1995, after returning from service in the Persian Gulf.   The Veteran also identified flare-ups of her condition in the summer of 1999, December 1999, April 2000, and April 2008.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed eczema is related to her period of service.  The Veteran is competent to report that the skin rash condition she first experienced in service is the same condition she currently experiences, which has been diagnosed as quiescent eczema.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, a lay person is competent to report observable symptoms, such as a visible skin rash.

Consistent with the Veteran's statements, VA treatment records show the Veteran received care for a rash in December 1999,  April 2000, and April 2008.  An August 2009 VA skin examiner found the Veteran's condition was attributable to a known diagnosis of eczema.  The examiner stated that the condition "existed since 06/1995."

Therefore, the Board finds that the evidence pertaining to whether the Veteran's current eczema began in service is at least in relative equipoise.  Resolving reasonable doubt in her favor, the Board finds that the Veteran's rash was incurred in service, and the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Narcolepsy

The Veteran asserts that she has narcolepsy as a result of active service.  However, the evidence does not show that the Veteran has been diagnosed with narcolepsy.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
Here, the Veteran has provided lay statements, to include statements from family and friends, describing her day-time fatigue.  These statements also assert that she will fall asleep "at the drop of a hat."  

Indeed, VA treatment records from November 2008 note the Veteran's report of day time fatigue; the Veteran was diagnosed with chronic fatigue syndrome.  In March 2009, the Veteran again reported  "excessive day time sleepiness."  The Veteran also reported facial twitching and closing her eyes.  The physician noted a history indicative of possible cataplexy, and a Multiple Sleep Latency Test (MSLT) was recommended.  A sleep study from April 2009 resulted in treatment for restless leg syndrome and chronic fatigue syndrome in January 2010.  

In April 2010, the Veteran again reported excessive day time sleepiness.  She indicated that certain emotions cause her to experience facial twitching and closing her eyes.  She reported using calming breaths to manage her symptoms.  The physician identified periodic leg movement disorder and sleep apnea, but only noted "possible Narcolepsy with Cataplexy episodes," and recommended an MSLT.  

Similarly, a June 2011 standard polysomnographic interpretation record provided the following diagnoses: sleep apnea, snoring, periodic limb movements, history suggestive of  restless leg syndrome, short sleep-onset latency, physiological hypersomnia, and overweight.  The record also noted short sleep-onset REM, "which could be seen in a patient with narcolepsy, depression, severe sleep deprivation, obstructive sleep apnea, withdrawal from medicals suppressing REM."  Such a statement again reflects a possibility of narcolepsy, among other diagnoses.  Moreover, the Veteran was advised to get an MSLT if she continued to experience sleepiness despite the use of CPAP therapy.  There is no indication that such testing was performed.

Therefore, VA treatment and private treatment records acknowledge the Veteran's reported symptoms, to include day time fatigue and episodes involving muscle twitching and closing of the eyes.  Yet, examiners consistently indicate only "possible" narcolepsy.  Instead, the Veteran was repeatedly diagnosed with a restless leg disorder, chronic fatigue syndrome, and sleep apnea.  Indeed, a January 2013 VA medical opinion noted that there was no current diagnosis of narcolepsy in the Veteran's file.  The Board notes, however, that the Veteran's claims for sleep apnea, restless leg syndrome, and chronic fatigue syndrome have all been adjudicated by the RO and are not currently before the Board at this time.  

The only evidence of record showing the Veteran has narcolepsy is her own assertion of the diagnosis.  As discussed, the Veteran is competent to describe symptoms she experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno, 6 Vet. App. at 470.  However, analyzing sleep studies and distinguishing between different sleep impairment disorders involve complex medical issues that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, the most probative evidence of record does not show that the Veteran has narcolepsy.  Furthermore, there is no evidence of any sleep impairment reported or treated upon review of the Veteran's service treatment records.  The Board therefore finds that a preponderance of the evidence is against the claim for service connection for narcolepsy, and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and her representative, other lay statements, and VA examinations or opinions. 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a rash, to include as due to an undiagnosed illness, is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to service connection for narcolepsy is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


